Name: Commission Regulation (EC) No 121/94 of 25 January 1994 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic
 Type: Regulation
 Subject Matter: plant product;  political geography;  Europe;  tariff policy;  trade policy
 Date Published: nan

 26. 1 . 94 Official Journal of the European Communities No L 21 /3 COMMISSION REGULATION (EC) No 121/94 of 25 January 1994 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic Whereas the Community subsequently concluded Addi ­ tional Protocols to the Interim Agreements (12) ; whereas those Additional Protocols provide for advancing of the date of application of the concessions provided for in the said Agreements to 1 July 1993 ; whereas the volumes and import levy reductions for the cereals sector should therefore be adjusted with effect from 1 July 1993 ; Whereas the Community signed Additional Protocols (13) with the Czech Republic and the Slovak Republic after the dissolution of the Czech and Slovak Federal Republic on 1 January 1993 ; whereas those Additional Protocols provide, inter alia, for the division of the Community concessions granted under the Interim Agreement between the two successor States ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 518/92 of 27 February 1992 relating to certain procedures for applying the Interim Agreement on trade and trade ­ related matters between the European Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, of the other part ('), as last amended by Regulation (EEC) No 2233/93 (2), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 519/92 of 27 February 1992 relating to certain procedures for applying the Interim Agreement on trade and trade ­ related matters between the European Community and the European Coal and Steel Community, of the one part, and the Republic of Hungary, of the other part (3), as last amended by Regulation (EEC) No 2234/93 (4), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 520/92 of 27 February 1992 relating to certain procedures for applying the Interim Agreement on trade and trade ­ related matters between the European Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part 0, as last amended by Regulation (EEC) No 2235/93 (6), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals Q, as last amended by Commission Regulation (EEC) No 2193/93 (8), and in particular Article 9 thereof, Whereas the Community concluded Interim Agreements on trade and trade-related matters with Poland (9), Hungary (10) and the Czech and Slovak Federal Repub ­ lic ("); Whereas the Additional Protocols provide for the opening of separate quotas for the Czech Republic and the Slovak Republic from 1 January 1994 ; whereas certain rules of application should therefore be revised in that connec ­ tion, and in particular the procedure for issuing licences should be simplified ; Whereas the Interim Agreements provide for a reduction in import levies for certains products in the cereals sector ; whereas this reduction is to be progressively applied and with certain quantitative restrictions ; Whereas, in particular, the origin of the products should be established by making their free circulation condi ­ tional upon the presentation of the EUR. 1 certificate provided for by Protocol 4 and issued by the exporting countries ; Whereas there should be provision for licences for the importation of the products in question, within the quan ­ tities fixed, to be issued following a review period and subject, where necessary, to a uniform percentage reduc ­ tion in the quantities applied for ; whereas applicants may withdraw their applications where a uniform percentage reduction is applied ; Whereas the information to be included on the applica ­ tions and licences must be specified, notwithstanding Articles 8 and 21 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common (') OJ No L 56, 29 . 2. 1992, p . 3 . 0 OJ No L 200, 10 . 8 . 1993, p. 3 . 0 OJ No L 56, 29 . 2. 1992, p . 6. (4) OJ No L 200, 10 . 8 . 1993, p. 4. 0 OJ No L 56, 29. 2. 1992, p. 9. (6) OJ No L 200, 10 . 8 . 1993, p. 5. 0 OJ No L 181 , 1 . 7. 1992, p . 21 . 0 OJ No L 196, 5. 8 . 1993, p . 22. O OJ No L 114, 30 . 4. 1992, p. 2. ( ,0) OJ No L 116, 30 . 4. 1992, p. 2 . (") OJ No L 115, 30 . 4. 1992, p. 2. H OJ No L 195, 4. 8 . 1993, p. 43. ( I3) OJ No L 349, 31 . 12. 1993 . No L 21 /4 Official Journal of the European Communities 26. 1 . 94 This notification shall be made separtely from that of other applications for cereal import licences. 3 . If import licence applications exceed the quantites in the annual quota, the Commission shall fix a single coefficient for reducing the quantites applied for not later than the third working day following the submission of the applications. Licence applications may be withdrawn within one working day following the date on which the reduction coefficient was fixed. Without prejudice to the application of paragraph 3, a licence shall be issued on the fifth working day following the day on which the application for the licence was lodged. 4. Article 21 ( 1 ) of Regulation (EEC) No 3719/88 notwithstanding, the period of validity of the licence shall start from the day of its actual issue . detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products ('), as last amended by Regulation (EEC) No 3519/93 (2); Whereas, to take account of delivery conditions, import licences should be valid from the day they are issued to the end of the third month following that of issue ; whereas the validity of the licences must be limited to the end of January where they are issued in respect of the maximum quantity for the previous year ; Whereas Article 12 of Commission Regulation (EEC) No 891 /89 (3), as last amended by Regulation (EC) No 3579/93 (4), notwithstanding, in order to ensure efficient management of the scheme, the security in respect of import licences is fixed at ECU 25 per tonne ; Whereas the importation of brewing barley must be subject to measures to verify its use ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 3 Article 8 ( 1 ) of Regulation (EEC) No 891 /89 notwith ­ standing, import licences shall be valid from their date of issue until the end of the third month following that in which they were issued. Nevertheless, the validity of licences shall be restricted to the end of January, where licences issued in respect of the previous year's quantity are concerned. HAS ADOPTED THIS REGULATION : Article 4 Article 8 (4) of Regulation (EEC) No 3719/88 notwith ­ standing, the quantity placed in free circulation may not exceed that shown in boxes 17 and 18 of the import licence . To this end the figure '0' shall be entered in box 19 of the licence. Article 1 In accordance with Article 14 (2) of the Interim Agree ­ ments, partial exemption from the import levy subject to the quantitative limits and reduction rates set out in the Annex to this Regulation shall apply to products origin ­ ating in the Republics in question and listed in the Annex hereto. In accordance with Protocol 4 of the Interim Agreements, products placed in free circulation on the internal market of the Community shall be accompanied by the original of the EUR. 1 certificate issued by the competent author ­ ities of the exporting country. Article 2 1 . Applications for import licences shall be lodged with the competent authorities of each Member State on the second Monday of each month up to 1 p.m . Belgian time. For a given year, licence applications may not relate to a quantity greater than that available for imports of the product in question. 2. The Member States shall send import licence appli ­ cations to the Commission by telex or by telefax by 6 p.m. Belgian time on the day on which they are lodged. Article 5 For the product to be imported with the levy reduction as provided for in Article 1 , the import licence application and the licence shall show : (a) in box 8 , the country of origin of the product ; (b) in box 20, one of the following entries : '  Reglamento (CE) n ° 121 /94 ;  Forordning (EF) nr. 121 /94 ;  Verordnung (EG) Nr. 121 /94 ;  Kavovio|x6g (EK) api$. 121 /94 ;  Regulation (EC) No 121 /94 ;  Reglement (CE) n ° 121 /94 ;  Regolamento (CE) n . 121 /94 ;  Verordening (EG) nr. 121 /94 ;  Regulamento (CE) n? 121 /94.' (') OJ No L 331 , 2. 12. 1988 , p. 1 . 0 OJ No L 320, 22. 12. 1993, p. 16 (3) OJ No L 94, 7 . 4. 1989, p. 13. (4) OJ No L 326, 28 . 12. 1993, p. 15 . 26. 1 . 94 Official Journal of the European Communities No L 21 /5 The licence shall carry with it an obligation to import from the said country. The licence shall also carry in box 24, depending on the levy reduction applicable, one of the following entries : '  ExacciÃ ³n reguladora reducida un 60 %  NedsÃ ¦ttelse af importafgiften med 60 %  ErmÃ ¤Ã igung der AbschÃ ¶pfung um 60 % Article 6 Article 12 (a) and (b) of Regulation (EEC) No 891 /89 notwithstanding, the security in th6 case of import licences covered by this Regulation shall be ECU 25 per tonne. Article 7 Commission Regulation (EEC) No 585/92 (') is hereby repealed. Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1994. However, as regards the quantites and levies provided for in points I , IIA and III of the Annex, it shall apply from 1 July 1993.  Ã Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã · Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬ Ã ºÃ ±Ã Ã ¬ 60%  Levy reduction 60 %  Prelevement rÃ ©duit de 60 %  Prelievo ridotto del 60 %  Met 60 % verlaagde heffing  Direito nivelador reduzido de 60 % This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 62, 7. 3 . 1992, p. 40. No L 21 /6 Official Journal of the European Communities 26. 1 . 94 ANNEX I. Products originating in the Republic of Hungary (tonnes) Period 1 . 7. 1993 to 30 . 6. 1994 1 . 7. 1994 to 30 . 6. 1995 1 . 7. 1995 to 30. 6 . 1996 Levy reduction (%) 60 60 60 CN code 1001 90 99 200 000 216 000 232 000 IIA. Products originating in the Czech and Slovak Federal Republic (tonnes) Period 1 . 7 to 31 . 12. 1993 Levy reduction (%) 60 CN Code 1003 00 90 17 750 CN code 1101 00 00 11 750 CN code 1107 10 99 20 750 II.B. Products originating in the Czech Republic (tonnes) Period 1 . 1 to 30 . 6. 1994 1 . 7. 1994 to 30 . 6. 1995 1 . 7. 1995 to 30. 6. 1996 Levy reduction (%) 60 60 60 CN code 1003 00 90 23 667 25 333 27 333 CN code 1101 00 00 15 667 17 000 18 000 CN code 1107 10 99 24 371 29 667 31 667 II.C. Products originating in the Slovak Republic (tonnes) Period 1 . 1 to 30. 6. 1994 1 . 7. 1994 to 30 . 6 . 1995 1 . 7. 1995 to 30. 6. 1996 Levy reduction (%) 60 60 60 CN code 1003 00 90 11 833 12 667 13 667 CN code 1101 00 00 7 833 8 500 9 000 CN code 1107 10 99 12 186 14 833 15 833 III . Products originating in the Republic of Poland (tonnes) Period 1 . 7. 1993 to 30 . 6. 1994 1 . 7. 1994 to 30 . 6. 1995 1 . 7. 1995 to 30. 6. 1996 Levy reduction (%) 60 60 60 CN code 1008 10 00 3 800 4 100 4 350